DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The examiner reviewing your application at the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to examiner Jehanne Sitton.

Status of Claims
Currently, newly added claims 34-45 are pending in the instant application.  Claims 36 and 42 are withdrawn from consideration as being directed to non elected species.  All the amendments and arguments have been thoroughly reviewed but are deemed insufficient to place this application in condition for allowance.  The following rejections are newly applied as necessitated by amendment.  They constitute the complete set being presently applied to the instant Application.  Response to Applicant's arguments follow.  This action is FINAL. 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The cancellation of previously pending claims renders the rejections made in the previous office actions moot.  However, several of these rejection are newly applied to the newly added claims, as set forth below.  The affidavit under Rule 130, filed 12/14/2021, is sufficient to overcome the 35 USC 103 rejection made at section 9 of the previous office action.  Accordingly, this rejection is not applied to the newly added claims.       

Claim Rejections - 35 USC § 101

Claims 34-35, 37-41, and 43-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural correlation/law of nature and an abstract idea without significantly more. This judicial exception is not integrated into a practical application nor do the claims include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons set forth below.
35 U.S.C. § 101 requires that to be patent-eligible, an invention (1) must be directed to one of the four statutory categories, and (2) must not be wholly directed to subject matter encompassing a judicially recognized exception. M.P.E.P. § 2106. Regarding judicial exceptions, “[p]henomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972); see also M.P.E.P. § 2106. 
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, 561 U.S. 593, 601 (June 28, 2010) and Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).  See also Myriad v Ambry, CAFC 2014-1361, -1366, December 17, 2014.  The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. 66, 71 (2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Dia-mond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S. at 601 (2010).   
In Alice Corp, the Supreme Court reiterated the two step test devised in Mayo to determine patent eligibility for claims.  “First, we determine whether the claims at issue are directed to one of those patent-ineligible concepts. If so, we then ask, ‘[w]hat else is there in the claims before us?’ To answer that question, we consider the elements of each claim both individually and ‘as an ordered combination’ to determine whether the additional elements ‘transform the nature of the claim’ into a patent-eligible application.” 134 S. Ct. at 2355 (citing and quoting 566 U.S. at 72-73, 76-78). 

Claims Analysis:
As set forth in MPEP 2106, the claims have been analyzed to determine whether they are directed to one of the four statutory categories (STEP 1).  The claims were then analyzed to determine if they recite a judicial exception (JE) (STEP 2A, prong 1) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  The claims were then analyzed to determine whether they recite an element or step that integrates the JE into a practical application (STEP 2A, prong 2) [Vanda Pharmaceuticals Inc., v. West-Ward Pharmaceuticals, 887 F.3d 1117 (Fed. Cir. 2018)].  In the absence of a step(s) or element(s) that integrate the JE into a practical application, the additional elements/steps have been considered to determine whether they add significantly more to the JE (STEP 2B) [Mayo Collaborative Services v. Prometheus Labs., Inc., 132 S. Ct. 1289, 1293 (2012), Alice Corp. Pry. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347 (2014)].  It was found that the present claims fail to meet the elements required for patent eligibility.
The instant claims are directed to diagnostic methods and therefore are directed to one of the four statutory categories of invention.
Newly added claim 34 recites a method of assessing risk for esophageal squamous cell carcinoma (ESCC) based on the number of methylated CpG’s in SEQ ID NO 5 or 6 or a fragment thereof (DLEC1).  The claim recites a natural correlation between CpG methylation of DLEC1 and risk for ESCC.  Claim 34 and newly added claim 40 also recites a method of assessing DLEC1 genomic sequence methylation by comparing the number of methylated CpG’s in a sample from a first ESCC patient and the number of methylated CpG’s in a second ESCC patient ( or non ESCC sample- claim 36).  The claims recite an abstract idea because the comparing and determining can be conducted in the human mind.  It is therefore determined that the claims are directed to judicial exceptions.
In the instant situation, the additional element/step of treating DNA from the sample with an agent that differentially modifies methylated and unmethylated as well as conducting amplification reactions, such as PCR, to determine the number of methylated CpG’s does not integrate the JE into a practical application because it is a mere data gathering step and does not add a meaningful limitation to the method.  Although claim 36 recites “reducing or eliminating alcohol and tobacco consumption and/or adopting a healthy diet in the subject”, this step is directed to instructions given to a patient, it does not include any type of administration step for treatment as in Vanda.  Additionally, in Vanda, the administration steps practically applied the naturally correlation set forth in those claims, it is not clear how eliminating alcohol and tobacco consumption and/or adopting a healthy diet in the subject will treat ESCC.
The next step involves determining whether the remaining elements, either individually or as an ordered combination, are sufficient to “’transform the nature of the claim’ into a patent eligible application” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  In the instant situation, the step of “treating DNA with an agent that differentially modifies methylated and unmethylated DNA is a mere data gathering step. Agents that differentially modify methylated and unmethylated DNA, including an enzyme that preferentially cleaves methylated or unmethylated DNA (e.g. restriction endonuclease) or a bisulfite, are well-understood, routine, and conventional (Harrison et al. (2011) Front Genet 2: abstract). The recitation of “an esophageal epithelial tissue sample” or “an ESCC sample” merely informs the practitioner on whom the method is to be practiced. Additionally, determining the number of methylated CpGs and comparing the number of methylated CpGs to a different sample are mere data gathering steps. The limitation of at least 10 CpGs in a genomic sequence does not add significantly more than the judicial exception because it is still directed towards the relationship between the CpGs and ESCC. The step of determining the subject or first patient has more methylated CpGs compared to a different sample is a conclusion that can occur within the mind.  These steps are also mere data gathering because the step involves comparing CpG’s to gather data.  Although dependent claims recite amplification and PCR, these steps are generally recited and do not set forth any particular reagents that would transform the nature of the claim into a patent eligible application.  It is additionally noted that methods of nucleic acid analysis, as is so generally recited in the claims, are also considered well understood, routine and conventional (see MPEP 2106.05(d)II).  Applicant is reminded that in Mayo, the Court found that “[i]f a law of nature is not patentable, then neither is a process reciting a law of nature, unless that process has additional features that provide practical assurance that the process is more than a drafting effort designed to monopolize the law of nature itself."  Further "conventional or obvious" "[pre]solution activity" is normally not sufficient to transform an unpatentable law of nature into a patent-eligible application of such a law”.  Flook, 437 U. S., at 590; see also Bilski, 561 U. S., at ___ (slip op., at 14) (“[T]he prohibition against patenting abstract ideas ‘cannot be circumvented by’ . . . adding ‘insignificant post-solution activity’” (quoting Diehr, supra, at 191–192)). The Court also summarized their holding by stating “[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.”  No novel technique or inventive concept is added by these claims.  Therefore these limitations/steps do not “‘transform the nature of the claim’ into a patent-eligible application.’” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297).  
While claim 36 recites a step of “reducing or eliminating alcohol and tobacco consumption and/or adopting a healthy diet in the subject” this is considered to be directed to instructions as the practitioner does not administer any treatment to the patient beyond either verbal or written instructions to do so.  The Supreme Court does acknowledge that it is possible to transform an unpatentable law of nature, but one must do more than simply state the law of nature while adding the words "apply it.” CLS BankInt’l, 134 S.Ct. at 2358; Prometheus, 132 S. Cl, at 1294.  
When viewed as an ordered combination, the claimed limitations are directed to nothing more than a natural correlation/phenomena exists and/or abstract ideas.  Any additional element consists of using well understood, routine and conventional activity, and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately.
	Accordingly, it is determined that the instant claims are not directed to patent eligible subject matter.	
Response to Arguments
The response traverses the rejection and asserts that the newly added claims are comparable to claims in example 29 of the Subject Matter Eligibility Examples promulgated by the USPTO in May 2016.  The response asserts that the Vanda claims are virtually the same in nature to the pending claim [36].  These arguments, the claims, and the examples have been thoroughly reviewed but were not found persuasive for the reasons made of record above.  

Claim Rejections - 35 USC § 103
Claims 40, 41, and 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Tang.
With regard to claim 40, Wang teaches that lymphoma cell lines and lymph node samples were collected from patients (page 2, bridging para). Wang teaches that bisulfite modification of DNA, methylation-specific PCR (MSP) (claims 43-45), and bisulfite genomic sequencing (BGS) were performed (page 2-3, bridging para). MSP would necessarily require the sample be treated with an agent that differentially modifies methylated and unmethylated DNA, as evidenced by Ku (Ku et al. (2011) Epigenetics Protocols: Second Ed., Methods Mole Biol 791: pp. 24). Ku teaches that MSP (Methylation-specific PCR) is a PCR-based method for the analysis of methylation patterns where DNA is purified and undergoes modification by sodium bisulfite  using two pairs of primers, one for methylated DNA and the other for unmethylated DNA (page 24). Wang teaches MSP primers were DLEC1m1 and DLEC1m2, which are the SEQ ID primers 34 and 35, respectively, in the instant application. Wang further teaches that the MSP product from primers DLECm1 and DLEC1m2 was 107 bp (Fig. 4D) and that the MSP primers included a genomic region of at least 10 CpGs (Fig 2C). Wang also teaches BGS primers DLEC1BGS1 and DLEC1BGS4, which are SEQ ID primers 38 and 39 in the instant application.  Although  Wang does not explicitly teach SEQ ID NO. 5, It would have been obvious to a person of ordinary skill in the art before the effective filing date to arrive at SEQ ID NO: 5 as the genomic region of interest. The office has sound scientific basis to conclude that the use of DLECm1 and DLECm2 would result in the analysis of SEQ ID NO. 5 because DLECm1 and DLECm2 are the primers taught by the instant application, DLECm1 and DLECm2 produce the same amplicon size as the instant application (107 bp), and the instant application states that SEQ ID NO: 5 is the genomic DNA sequence for MSP region (instant Table 6, instant sequence listing).  The teachings of Wang also necessarily teach comparing the number of methylated CpGs between cancer patients. 
Wang teaches that DLEC1 is the “deleted in lung and esophageal cancer 1” gene (abstract).  Wang further teaches that DLEC1 downregulation by promoter methylation has been found in multiple cancers, including nasopharyngeal, ovarian, lung, hepatocellular, gastric, renal, and breast carcinomas suggesting its potential as a broad tumor suppressor gene (page 2, col 1, first full para).  Wang does not teach treating DNA from an esophageal epithelial tissue sample in two different ESCC patients.
However, Tang teaches that ESCC tumor tissues were collected from patients (page 901, col 1, first para). Tang teaches that “3p deletion is one of the most common genetic changes in ESCC”, so there may be one or more tumor-suppressor genes in ESCC, such as DLEC1 (page 900, col. 2, first para).
Therefore, it would have been obvious to a person of ordinary skill before the effective filing date in the art to combine the references of Wang and Tang to analyze the CpG methylation status of DLEC1 in ESCC subjects by treating DNA from an esophageal epithelial tissue sample (Tang) with bisulfite (Wang) to determine the number of methylated CpGs in SEQ ID NO. 5 (Wang) and comparing the number of methylated CpGs in different ESCC patients so as to determine the methylation level of CpG’s in DLEC1. It is noted that claim 40 requires no particular result, it just requires analyzing CpG methylation of ESCC samples from different patients to compare which has more methylated CpG’s. The ordinary artisan would have been motivated to analyze CpG methylation of DLEC1 in ESCC because Wang teaches DLEC1 epigenetic inactivation is a potential non- invasive diagnostic tumor marker (page 6, col. 1) and also teaches that different cancers, including lung cancers, showed downregulation of DLEC1 by promoter methylation suggesting it as a broad tumor suppressor gene.

	Response to Arguments
The response’s arguments will be addressed as they pertain to claim 40 and its rejected dependent claims.  The response asserts that although Wang studies epigenetic silencing of DLEC1 in lymphoma, Wang specifically teaches that the DLEC1 gene is deleted in esophageal cancer.  The response also asserts reading both references, the person of skill in the art would most certainly be motivated to investigate the deletion of the DLEC1 gene in the context of ESCC but that there is no motivation to investigate the methylation status of the DLEC1 gene for assessing any difference in the methylation status of DLEC1 gene among ESCC patients.  This argument has been thoroughly reviewed but was not found persuasive because Wang discusses the potential of DLEC1 as a broad tumor suppressor gene, as well as the potential for methylation analysis as a non invasive diagnostic marker.  The response’s conclusion that the ordinary artisan would only be motivated to assess deletion of DLEC1 in the context of ESCC is also not persuasive because while the name of the gene is directed to its deletion in lung and esophageal cancer, Wang teaches that epigenetic silencing of DLEC 1 was found in lung cancer (see page 2, col 1, first full para).  Given this information, and the fact that epigenetic silencing of DLEC1 was found in a large number of different cancers, the ordinary artisan would have been motivated to at least analyze methylation status of DLEC1 in different ESCC patients, which is all that is required by claim 40 and its dependents.  This rejection has not been applied to claim 36 and its dependents because the art does not teach any reasonable expectation of success at actually being able to diagnose risk of ESCC based on DLEC1 methylation.  

Conclusion
No claims are allowed herein. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571) 272-0731.  The fax phone number for this Group is (571) 273-8300.  
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.

/JEHANNE S SITTON/Primary Examiner, Art Unit 1634